DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 41, 43-47 are pending wherein claim 41 is in independent form. 
3.	Claim 41 has been amended. 
4.	Claims 1-40, 42 have been canceled.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 41, 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
keyed by network identifier index”. It is not clear what is meant by the term “keyed by network identifier index”. Does the term (“keyed by network identifier”) indicate to secure the content of the cache by network identifier index or search the cache by network identifier index? It is also not clear whether a security key is generated based on the network identifier index to access the cache. As the claim limitation is not clear, the scope of the claim cannot be determined.
		Claims 43-47 depend upon claim 41 and thereby, are rejected for the reasons discussed above with respect to claim 41.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 41, 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz Kirschberg et al (US 20160173390 A1, hereinafter referred to as Munoz) in view of Stevens et al (US 20140064080 A1, hereinafter referred to as Stevens) and further in view of Martini (US 8977728 B1, hereinafter referred to as Martini).
		Re claim 41, Munoz teaches a method (Abstract) comprising:
	(i) identifying, at a gateway (PCEF, TDF of Fig. 2-3 located in a gateway, Par 0043-0044) an IP flow from traffic data in a communication network (determining flow identifier 105), the IP flow including two or more packets having common 
	(ii) assigning a preliminary classification (flow classification before the re-classification step T2, Fig. 10, Par 0060, Par 0078; HTTP request changing the service identifier, Par 0035; monitoring every HTTP packet to detect the change of service identifier/URL, Par 0078 and therefore, determining the service identifier of the flow to be classified according to the identifier) indicative of at least a priority to the IP flow (QoS associated with a service identifier/flow identifier indicates a priority) based on protocol information contained in a packet of the flow (URL, IP address, IP 5 tuple, Par 0051) iin a first packet of the flow);
	(iii) consulting a cache (HTTP request and DNS response, Par 0054; lookup table associating service identifier with flow identifier, Par 0080) including previous domain name (sampledomain.tv, Par 0054; service identifier, Par 0080) and server IP address associations (IP address 101.102.103.104, Par 0054; flow identifier (associated with recipient/server IP address, Par 0051) associated with service identifier/domain name, Par 0080) obtained from analysis of prior IP flow 
	(iv) determining a domain name (service identifier such as sampledomain.tv, Par 0054) associated with a server end of the IP flow based on the consulting (Fig. 1, Fig. 3, Fig. 9-10, Par 0035, Par 0050-0054, Par 0060, , Par 0065-0067, Par 0078-0081 --- During re-classification (Par 0060, step T2, Fig. 10, Par 0078) steps S2-S4 (Fig. 9) are executed to determine the service identifier based on HTTP request and DNS response);
	(v) associating the domain name with the IP flow (service identifier sampledomain.tv) (Fig. 1, Fig. 3, Fig. 9-10, Par 0035-0038, Par 0050-0054, Par 0060, Par 0065-0067, Par 0078-0081 --- During re-classification (Par 0060, step T2, Fig. 10, Par 0078) steps S2-S4 (Fig. 9) are executed to determine the service identifier based on HTTP request and DNS response); and
	(vi) assigning an initial classification (assigning the flow to the service identifier determined during re-classifying the flow by executing steps S2-S4 as disclosed in Fig. 9-10) indicative of at least a priority (QoS associated with a service identifier/flow identifier indicates a priority) to the IP flow (assigning the flow to a service identifier such as sampledomain.tv or webpage.com as shown in Fig. 8) based, at least in part, on the domain name (sampledomain.tv, Par 0054/lookup table associating service identifier with flow identifier, Par 0080) and an early 
	(vii) wherein the initial classification replaces the preliminary classification (flow is re-classified according to the service identifier determined during re-classifying the flow by executing steps S2-S4 as disclosed in Fig. 9-10) (Fig. 9-10, Par 0035, Par 0060, Par 0065-0067, Par 0078-0081).
		Munoz discloses to assign a preliminary classification but Munoz does not explicitly disclose (viii) to assign a preliminary classification indicative of at least a priority to the IP flow based on protocol information contained in a first packet of the IP flow. Munoz does not explicitly define that (ix) QoS of a flow is associated with a priority of the flow.
		Munoz also does not disclose (x) to create an entry in an IP flow cache which maintains information pertaining to all open IP flows; (xi) the early classification cache is keyed by network identifier index.
		Re components (viii) and (ix),
		Stevens teaches (viii) to assign a preliminary classification (initial MF packet classification, Fig. 3) indicative of at least a priority (priority according to the initial/first stage classification) to the IP flow based on protocol information 
		Stevens further teaches that (ix) QoS of a flow is associated with a priority of the flow (Par 0005, Par 0027).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Munoz by including the steps to (viii) assign a preliminary classification indicative of at least a priority to the IP flow based on protocol information contained in a first packet of the IP flow, (ix) associate QoS of a flow with priority, as taught by Stevens for the purpose of providing “a staged traffic classification mechanism for dynamic adjustment of traffic classification at different stages of a data traffic flow”, as taught by Stevens (Par 0001).
		Re components (x)-(xi), Martini teaches,
	(x) to create an entry in an IP flow cache (data 108/308, Fig. 1, Fig. 3, Data stored, 626, Fig. 6) which maintains information pertaining to all open IP flows (domain name, IP address from DNS response stored in data storage 108/308/626, Fig. 1, Fig. 3, Fig. 6) (Col 7, Line 63-67, Col 8, Line 1-60, Col 11, Line 3-58),
	(xi) the early classification cache (data storage 108/308/626 storing domain name, IP address from DNS response Fig. 1, Fig. 3, Fig. 6) is keyed by network identifier index (server/domain IP address in the HTTP request is used to search data storage 108/308/626 and therefore, the data storage 108/308/626 is searched by the network IP address) (Col 7, Line 63-67, Col 8, Line 1-60, Col 11, 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Munoz by including the steps (x) to create an entry in an IP flow cache which maintains information pertaining to all open IP flows; (xi) the early classification cache is keyed by network identifier index, as taught by Martini for the purpose of marinating accurate “mappings of domain names to internet protocol (IP) addresses”, as taught by Martini (Col 4, Line 50-60).
		Re claim 44, Munoz does not explicitly disclose to update the cache based on the assigned initial classification.
		Munoz discloses to use the cache (lookup table associating flow identifier with service identifier, Par 0080) to assign initial classification (assigning service identifier) (Fig. 10, Par 0077-0081). As the lookup table is used to identify service identifier and associated confidence level (Par 0080), it is very important to update the lookup table to identify the appropriate service identifier associated with the flow identifier. Therefore, it would have been obvious to update the lookup table (updating cache) after assigning a service identifier to properly determine/assign the service identifier and corresponding confidence level. 
		In view of above discussion, it would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Munoz to update 
		Re claim 45, Munoz teaches to monitor the IP flow to determine a size, arrival time, or both for packets arriving after assigning the initial classification (packets arrived after a predetermined time period since last inspection and classification invalidating the last classification, Par 0078, step T2, Fig. 10); and reclassify the IP flow based, at least in part, on results of the monitoring (reclassifying when a predetermined time period elapsed since last inspection and classification, Par 0078, step T2, Fig. 10) and the one or more classification override rules (confidence degree/level) (Fig. 10, Par 0060, Par 0078).
		Re claim 46, Munoz teaches that reclassifying the IP flow is only performed if a classification of the reclassified IP flow: differs from the initial classification, results in a higher priority classification than the initial classification, more accurately represents the IP flow (the last classification is invalided after a certain period since last classification and therefore, reclassification more accurately classify the flow), or a combination thereof (Fig. 10, Par 0060, Par 0078).
		Re claim 47, Munoz does not explicitly disclose to update the cache based on the reclassified IP flow.
		Munoz discloses to use the cache (lookup table associating flow identifier with service identifier, Par 0080) to assign classification (assigning service identifier) (Fig. 10, Par 0077-0081). As the lookup table is used to identify service identifier and associated confidence level (Par 0080), it is very important to 
		In view of above discussion, it would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Munoz to update the cache (update lookup table) based on the reclassified IP flow to properly determine the service identifier and corresponding confidence level.
10.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz, Stevens, and Martini as applied to claim 41 above and further in view of Zarroli et al (US 20100153539 A1, hereinafter referred to as Zarroli).
		Re claim 43, Munoz does not explicitly disclose that the preliminary classification is further based on the first packet’s IP address, port number, size, one or more classification override rules, or a combination thereof.
		Zarroli teaches that the preliminary classification is further based on the first packet’s IP address (the URL in the first packet/every HTTP packet represents a corresponding IP address), port number, size, one or more classification override rules (if the packet is not the first packet, it is not classified as visited URL until further processing as disclosed in Fig. 4, Fig. 7-8. Not being the first packet overrides the classification. If the URL is not found in the browsing history, the URL is not classified as visited URL and therefore, URL not 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Munoz by including the step that the preliminary classification is further based on the first packet’s IP address, port number, size, one or more classification override rules, or a combination thereof, as taught by Zarroli for the purpose of “saving URL history and classification for later upload to a server, or for blocking of URL loading and/or display on a user device”, as taught by Zarroli (Par 0008).

Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473